UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2011 – September 30, 2012 Item 1: Reports to Shareholders Annual Report | September 30, 2012 Vanguard Strategic Equity Fund > Vanguard Strategic Equity Fund returned 30.32% for the fiscal year ended September 30, 2012. > The fund’s return outpaced the 28.86% return posted by its benchmark index and the 25.91% average return of peer-group funds. > Bright spots in the portfolio included stock selections in the energy, materials, and information technology sectors. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 26 About Your Fund’s Expenses. 27 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended September 30, 2012 Total Returns Vanguard Strategic Equity Fund 30.32% MSCI US Small + Mid Cap 2200 Index 28.86 Mid-Cap Core Funds Average 25.91 Mid-Cap Core Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance September 30, 2011, Through September 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Strategic Equity Fund $16.30 $21.02 $0.196 $0.000 1 Chairman’s Letter De ar Sh ar ehol d e r , Vanguard Strategic Equity Fund fully participated in the stock market rally that took place during the 12 months ended September 30, 2012. The fund returned 30.32%, its highest annual return in nine years. That exceeded the 28.86% return of its benchmark, the MSCI US Small + Mid Cap 2200 Index, and the 25.91% average return of its peer group. Whethe r the stock mar ket i s ri s ing o r f a ll ing , the f und ’s ad v i so r h a s a twofol d t a sk in select ing stocks fo r the p o r tfol i o: to o u t pa ce the r et urn s of the f und ’s b e n ch mar k secto r s and to main t ain , fo r e a ch secto r , a ri sk pr of i le s imi l ar to the b e n ch mar k’s. To d o so, the ad v i so r , Vanguard E qui t y I n vest m e n t G r o up , r el i es o n co mpu te r m o d els th a t foc u s o n ke y ch ara cte ri st i cs th a t in fl u e n ce a stock’s lo ng -te rm p e r fo rman ce, s u ch a s v a l ua t i o n levels, the s u st ainabi l i t y of e arning s, and ba l an ce-sheet st r e ng th. The ad v i so r w a s par t i c u l ar l y s u ccessf u l in e n e rgy , ma te ria ls, and in fo rma t i o n tech n olo gy bu t less so in the he a lth c ar e, indu st ria l, and co n s um e r di sc r et i o nary secto r s. Note: If y o u hol d sh ar es in a t a x ab le a cco un t, y o u may w i sh to r ev i ew the t ab le and di sc u ss i o n of a fte r -t a x r et urn s fo r the f i sc a l y e ar , ba se d o n the h ig hest t a x bra cket, l a te r in th i s r e p o r t. Stocks notched a powerful rally, with help from central bankers U.S. stocks s urg e d 3 0% in the 1 2 m o n ths e nd e d Se p te mb e r 3
